 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVan Dorn Plastic Machinery Co., Division of VanDorn Company and District Lodge 54 of the In-ternational Association of Machinists and Aero-space Workers, AFL-CIO and Thomas W.Vale. Case 8-CA-11669, 8-CA-11842, 8-CA-12243, and 8-CA-12205November 12, 1980ORDER REMANDING PROCEEDING TOTHE ADMINISTRATIVE LAW JUDGEBY CHAIRMAN FANNING AND Ml:MBIRSJENKINS AND PENILI.OOn March 31, 1980, Administrative Law JudgeRobert G. Romano issued his Decision in this pro-ceeding. Thereafter, the General Counsel, theCharging Party, and Respondent filed exceptionsand supporting briefs, and Respondent filed a briefin opposition to the General Counsel's exceptions.For the reasons explained below, the Board has de-cided to remand this proceeding to the Administra-tive Law Judge for a further hearing and for a sup-plemental decision.The amended consolidated complaint in this pro-ceeding alleged, inter alia, that since February 22,1978, Respondent had refused to meet and bargainwith the Union as the certified bargaining repre-sentative of certain of Respondent's employees inan appropriate unit and that this refusal to meetand bargain violated Section 8(a)(5) and (1) of theAct. However, since he found that the Union wasnot entitled to certification based upon the relatedrepresentation proceeding, the AdministrativeLaw Judge concluded that Respondent's refusal tobargain was not a violation of Section 8(a)(5) and(1) of the Act.In reaching this conclusion, the AdministrativeLaw Judge noted the following facts from the rep-resentation proceeding in Case 8-RC-10830. In itsObjection 8, Respondent alleged that, on the dayof the election, which the Union won, the Unionhad distributed a flyer..containing what purported to be a copyof one of the Union's contracts, containingprovisions for wage rates for various job clas-sifications, pension and premium pay.... Infact, such "contract" was a forgery in thatthere are no fixed wage rates contained in theactual contract, and there are no provisions forset-up, leadman, or instructional premiums.The Regional Director applied the then-prevailinglaw of Shopping Kart Food Markei, Inc.,2 and foundthat, because the flyer did not involve a forgery orCase 8 RC 10183228 NLRH 1311 (1977)253 NLRB No. 29an improper involvement of the Board and itsprocesses, it was not objectionable. On January 17,1978, following exceptions by Respondent, theBoard (by a panel of Chairman Fanning, MemberJenkins, and then Member Walther) adopted theRegional Director's recommendations, which re-sulted in a certification being issued to the Union."Thereafter, Respondent refused to bargain withthe Union as the certified bargaining representativeof certain of its employees. This refusal along withother of Respondent's actions was alleged to be anunfair labor practice in the amended consolidatedcomplaint in this proceeding. A hearing on thiscomplaint was held on dates in October and De-cember 1978. At the hearing in the instant proceed-ing, Respondent attempted to relitigate the issue ofthe leaflet, but, upon objection, the AdministrativeLaw Judge ruled that Respondent was precludedfrom raising in this unfair labor practice proceedingissues which were raised and disposed of in therepresentation proceeding in Case 8-RC-10830.Accordingly, no additional evidence involving theleaflet was introduced.Thereafter, on the last day of the hearing andwithout the parties' knowledge, the Board issuedits Decision in General Knit of California. Inc.,4overruling Shopping Kart, and returning to thestandard of review for alleged misrepresentationsset out in Hollywood Ceramics Company, Inc. Thatstandard indicated, inter alia, that a misrepresenta-tion which may reasonably be expected to have asignificant impact on the election will cause it to beset aside. The Administrative Law Judge analyzedwhat effect the Board's reversal of Shopping Kart,supra, in General Knit. supra, had on the unfairlabor practices alleged in this proceeding. He de-termined, and we agree, that General Knit is con-trolling.The Administrative Law Judge then analyzedObjection 8 under the criteria of General Knit,supra, but he did so based only on the formalpapers submitted in the representation proceeding.As set out in his Decision, these papers include theformal objection itself, with exhibits attached; the:' With regard Io the campaign flyer Chairmna Fanning and NlcmhcrJenkins slated t fr 2 f the January 1 7 )ecisionC(lairilll i:anllilng and Mribecr Jenkin aree ' ith the Regional i-rcclir Ihat hll \' vie d im light of Ihe Board's recent dci in ill.Shopprin Kurt i-,odi t1rAert Inc.. 228 NI.-Ri 1311 (1977), the allegedtlilsrepresentatiIn% do ilot warranl t etting aside the clectiltn Al-though £Chairman Fanninig and Memnber Jenkins dissented i ShoppingKurt, lprt, alld cntnu t suhscribe tio the views stated in their dl -critli i opinion, the) IlSc, rthielcs rcng[i/e thal the majorily opill-iln in Itihal cas represents currenlt Bard poli i and will· tlherefcorcapply that policy ill this protceeding21) NI RI1 hM (1978) Menbehcrs I'enellil and Murph di.ssenting sep-anrtel) 14(0 NI.R 221 (462126 VAN DO()RN PIASIIC MACHINE'RY C.()Regional Director's comments in his report on theobjection; Respondent's exceptions to the RegionalDirector's report; and the Board's Decision adopt-ing the report.6From this material, the Administra-tive Law' Judge concluded that there were materialmisrepresentations in the flyer, involving wagerates, which warranted the setting aside of the elec-tion under General Knit. He accordingly dismissedthe allegation of the complaint alleging an 8(a)(5)violation.Both the General Counsel and the ChargingParty have excepted to this portion of the Adminis-trative Law Judge's Decision and they urge thatthe issue be remanded for a full hearing.7Theyargue that the Administrative Law Judge was inerror in relying solely on the papers in the repre-sentation proceeding in analyzing the objection.They note that, notwithstanding the Regional Di-rector's comments on the alleged misrepresenta-tions in the flyer, he resolved the case based on theapplication of Shopping Kart.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having duly considered the matter, isof the opinion that there exist material issues of factand law concerning Objection 8 which warrant aremand of this proceeding to the AdministrativeLaw Judge for the purposes of conducting a fur-ther hearing on that objection under General Knit.supra. The Board is not satisfied that the represen-tation proceeding in Case 8-RC-10830, which wasconducted entirely under the standard set out inthe now-overruled Shopping Kart Decision, wassufficient to resolve the objection."Accordingly, it is hereby ordered that this pro-ceeding be remanded to Administrative Law JudgeRobert G. Romano for the purpose of conducting afurther hearing with regard to Respondent's Objec-tion 8 in Case 8-RC-10830 in light of the Board'sDecision in General Knit of California, Inc., 239NLRB 619. At the hearing, all parties shall be al-lowed to adduce whatever evidence they deempertinent on that objection.+ There as nI heartig n any of the objections in the representationlproceeding' As ;mn alternalise argumenlt, the Union claints ino hearing is ncessarlo find n its f'aor' Il this regard, the Board does not find it significant that the lUniodid not except to certain (of the Regional Director's commenlts As thethen-prcsailing lau of Shtoppiyg Kurt did not call fr such colmmenlt. theRegional Director's observlations there were in the nature (if dicta And,given the las unlder Shopping Karr. the Board finds the t-il vil a, llo tduty hound to respond to there conlmenrnts hich ere nolt in ctnCialclement of the Reg ionl; Directir's reportIt is further ordered that, upon the conclusion ofthe hearing, the Administrative Law Judge shallprepare and serve on the parties a SupplementalDecision containing findings of fact, conclusions oflaw, and recommendations based on the evidencereceived at the reopened hearing and that, follow-ing service of such Supplemental Decision on theparties, the provisions of Section 102.46 of the Na-tional Labor Relations Board Rules and Regula-tions, Series 8, as amended, shall be applicable"'MlIMN1tR PIeNII 10, dissenting:Once again, the General Knitnmajority upsets acertification validly issued under Shopping Kart.Once again, the employees' desires as expressed atthe ballot box are frustrated. Once again, I mustdissent.The facts tell the all too familiar story of delay,delay, delay. On April 22, 1977, the employeesvoted for union representation in a secret-ballotelection. From that time to the present day, theparties have been locked in litigation over thestatus of the bargaining agent and related issues,and the employees have been deprived of the serv-ices of their duly elected representative. My col-leagues' decision serves only to exacerbate theproblem by remanding this seemingly endless pro-ceeding for yet further litigation concerning Re-spondent's misrepresentation objection that wasproperly overruled under Shopping Kart when theBoard certified the Union almost 3 years ago. Ifind this result intolerable.Even should the Union eventually prevail, theeroding effects of time and employee turnoverwould render the certification virtually worthlessin terms of effective collective bargaining.I would direct Respondent to the bargainingtable now.T he Board I aa:re that, in addition to the general refusal to meetand hargalni ilegation of he conlplaiti, Respondent is alleged to haseiol;aled Sec (a)(51 anid () of the Act in arious other respectl heB lard is a; i, aare that Ihe A dilrnitrattle .as Judge recommendlcddisrissal of these allegations baed ot hi, findilg no general dut5to bar-gai on Respolndent't part liov eer. the Board is further cognizant thatIhe Administrative la. Judge imade certain altcrnati re findings on lthet8(a)(5) allegations: leC. assiUeilie a ahld certification (of the nion, theAdnlinistralieC I:au Judge hcn pissed on ;lch (a)(5) iolitionlrl dl-gedltie found certain illaln, ailt] di mls ,ed others rhe prtles h excepted to Ihohrse finding, which are ad cere to them as suxell as to certainfitingr s on 80(;)(1) allegatins IFhe Bitard rcsere ruling it irl thece ad-dtlinal allegatins, mait iof which lma hbe dependent n the alidl orlack thereof of the certficalion i11 (ase 8 RC- -108I( When the Adnmirs-Irat ll Iass Judge has ruled i hi, Supplemental )ecsiiil on the i suerecnlllded, his recoimilded ()rder Aill reflect that Supplemental Dci:-stin aind the Board xill then paiss tll an exceptions raised to that iSuppiemnial; I)DcisAon(Znc ailr krit! ( o l-/,rtticu /tt , 21 NIRB 61 (l I97t81 A I tad nmt (iner Ai dissent. I dherc io tie sound principles of ShpptiAorI 1,d itariet. Itn 228 Ni RH 1311 (197i2th¢